DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

2.            35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


             Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 recites a computer-implemented performance training method. The limitations of progress a performance time, acquiring the intensity information and presenting the intensity of sound, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, “a database”, ‘’an output device”, and   “a storing medium” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor executing the program configured to” language, “acquiring the intensity information” in the context of this claim encompasses accessing intensity information manually. The limitations of:  progress a performance time and presenting are processes that under their broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “progress a performance time” in the context of this claim encompasses a – a database, output device and a processor. A database, output device and a processor are recited at a high-level of generality (i.e., as  a generic database storing data, an output device displaying information, and a generic processor implementing a step,) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a database, output device and a processor amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Claims 9-16 are rejected for reasons similar to claim 9.



Claim Rejections - 35 USC § 103
3.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.         Claims 1-4, 6-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over the machine translation of JP Publication No. 06301333 A to Tateishi (hereinafter “Tateishi”)  in view of EP Publication No. 0837436 A1 to Hirose et al. (hereinafter “Hirose”).
           Concerning claim 1, Tateishi discloses a performance training apparatus comprising:    
an output device (paragraphs [0016], [0017] - a display unit 18 provides  model performance display device 27 and manual performance display device 28, musical sound system 21 emits sound signal generated by the sound signal generation unit 20);

           10a processor for executing the program, the processor, when executing the program, configured to (paragraph [0010] – CPU 10 processes the instruction stored in ROM 11): 
progress a performance time (paragraphs [0019] [0022] FIG.  11 –  a performance mode monitored in regular time interval, pitch and initial touch stored in Ram 13 and address ADR incremented at regular time intervals); and 
        in accordance with a progression of the performance time and for each phrase of the model performance, acquire the intensity information ahead of a start timing when a performance 15of the phrase is to be started and presents the intensity of sound common to sounds in the phrase based on the acquired intensity information via the output device (Paragraph [0020] – pitch of a pressed key (intensity of sound) would be displayed on the pitch display unit 30 of the manual performance display device 28).
            Tateishi lacks disclosing a database that, for each sound of a model performance, supplies performance information 5designating a sound generation timing and sound, and supplies, for each of a plurality of phrases into which the model performance is divided, intensity information indicative of an intensity of sound for the phrase.
 Hirose discloses a database (page 20 lines 12- 24, Fig. 1 – database 17 is used to store sets of general music data, user’s performance level, required performance level (model performance data) that, for each sound of a model performance, supplies performance information 5designating a sound generation timing and sound (page 8 lines 18- 40, page 18 lines 18-27 – 

              Concerning Claim 2, Tateishi discloses wherein the processor is further configured to: 
 20in response to a performance operation executed by a user in accordance with the progression of the performance time, acquire user's performance information indicative of a sound performed by the user, the user's performance information including information indicative of an intensity of the sound (paragraph [0012] – the performance information specifically the pitch and the key pressing speed (strength) of the user playing the musical instrument is acquired by the processor); and
          present the intensity of the sound performed by the user based on the user's performance 25information via the output device (paragraphs [0016] [0020], FIG. 7 – Pitch display unit 29 and 30 displays the pitch of the sound played by the user and touch display unit, the touch display unit 32 displays the strength the key pressed).  

claim 3, Tateishi discloses wherein the processor is further configured to, when a performance for each phrase is to be performed, present information indicative of a difference between the intensity of sound for the phrase and the intensity of the 30sound in the user's performance on the basis of a comparison between the intensity information 36Attorney Docket No. 107064.PC185US for the phrase and the information indicative of the intensity of the sound included in the user's performance information (paragraphs [0008] [0028] [0040] – the difference between the model performance operation strength data and the manual performance operation strength data would be presented to the user as notification). 

          Concerning claim 4, Tateishi discloses wherein the processor is 5configured to present the intensity of sound for the phrase at least in a visual or audible manner via the output device (paragraph [0016] – display unit 18 provides a model performance display device 27 and manual performance display device 28). 

  Concerning claim 6, Tateishi discloses wherein the processor is further 15configured to:
               reproduce an accompaniment performance associated with the model performance (paragraphs [0037], [0038] – the manual performance (performance performed by the user) and the pre-recorded automatic performance can be replayed); and
            when the accompaniment performance for each phrase is to be performed, adjust an intensity of a sound of the reproduced accompaniment performance based on the intensity information acquired for the phrase (paragraph [0017] - the musical sound signal generation 

              Concerning claim 7, Tateishi discloses a performance guide device that, based on the performance information of each sound of the model performance and in accordance with the progression of the performance time, guides the user about a sound to be performed by the user (paragraphs [0007], [0008] - the performance training device compares the model performance operation intensity data and the manual performance operation intensity data (user performance intensity data) and generates notification that guides the player).

            Concerning claim 8, Tateishi lacks disclosing wherein the database includes a local memory storing the performance information for each sound of the model performance corresponding to a music piece in which the user is to be trained and the intensity information indicative of the intensity of sound for each phrase. Hirose discloses wherein the database includes a local memory storing the performance information for each sound of the model performance corresponding to a music piece in which the user is to be trained and the intensity information indicative of the intensity of sound for each phrase (page 6 lines 39-54, page 20 lines 12- 24, Fig. 1 – database 17 is used to store sets of general music data, user’s performance level, required performance level (model performance data) necessary for the music practice.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a database to Tateishi to improve the data storage system for advanced data processing. 

claim 9, Tateishi discloses a computer-implemented performance training method comprising:
           progressing a performance time (paragraphs [0021], [0022], FIG. 11 – the intensity of the sound (the strength of the pressed key) is displayed in a given time interval); and
          in accordance with a progression of the performance time and for each phrase of the model performance, acquiring the intensity information ahead of a start timing when a performance of the phrase is to be started and presenting the intensity of sound common to sounds 10in the phrase based on the acquired intensity information via an output device 
(Paragraph [0020] – pitch of a pressed key (intensity of sound) would be displayed on the pitch display unit 30 of the manual performance display device 28).
       Tateishi lacks disclosing for each sound of a model performance, acquiring performance information designating a sound generation timing and sound from a database. 
          Hirose discloses for each sound of a model performance, acquiring performance information designating a sound generation timing and sound (page 8 lines 18- 40, page 18 lines 18-27 – allocated time for practicing a phrase and related sound) from a database (page 20, lines - a set of musical data can be accessed from database 17 and displayed on display 15 by CPU 11); 
           Tateishi lacks disclosing for each of a plurality of phrases into which the model performance is divided, acquiring 5intensity information indicative of an intensity of sound for the phrase from the database. Hirose discloses for each of a plurality of phrases into which the model performance is divided, acquiring 5intensity information indicative of an intensity of sound for the phrase from the database (page 6 lines 38-46, page 20 lines - user performance 

                 Concerning Claim 10, Tateishi discloses wherein the processor is further configured to: 
 20in response to a performance operation executed by a user in accordance with the progression of the performance time, acquire user's performance information indicative of a sound performed by the user, the user's performance information including information indicative of an intensity of the sound (paragraph [0012] – the performance information specifically the pitch and the key pressing speed (strength) of the user playing the musical instrument is acquired by the processor); and
          present the intensity of the sound performed by the user based on the user's performance 25information via the output device (paragraphs [0016], [0020], FIG. 7 – Pitch display unit 29 and 30 displays the pitch of the sound played by the user and touch display unit, the touch display unit 32 displays the strength the key pressed).  

               Concerning claim 11, Tateishi discloses wherein the processor is further configured to, when a performance for each phrase is to be performed, present information indicative of a difference between the intensity of sound for the phrase and the intensity of the 30sound in the user's performance on the basis of a comparison between the intensity information 36Attorney Docket No. 107064.PC185US for the phrase and the information indicative of the intensity of the sound included in the user's 

               Concerning claim 12, Tateishi discloses wherein the processor is 5configured to present the intensity of sound for the phrase at least in a visual or audible manner via the output device (paragraph [0016] – display unit 18 provides a model performance display device 27 and manual performance display device 28). 

Concerning claim 14, Tateishi discloses wherein the processor is further 15configured to:
               reproduce an accompaniment performance associated with the model performance (paragraphs [0037], [0038] – the manual performance (performance performed by the user) and the pre-recorded automatic performance can be replayed); and
            when the accompaniment performance for each phrase is to be performed, adjust an intensity of a sound of the reproduced accompaniment performance based on the intensity information acquired for the phrase (paragraph [0017] - the musical sound signal generation unit 20 generates a sound based on the processing required for the sound of the model performance and the player performance performed by CPU 10). 

               Concerning claim 15, Tateishi discloses activating a performance guide device that, based on the performance information of each sound of the model performance and in accordance with the progression of the performance time, guides the user about a sound to be 

             Concerning claim 16, Tateishi discloses a computer-readable, non-transitory storage medium storing a program executable by one or more processors to perform a performance training method, the performance training method comprising: 
        progressing a performance (paragraphs [0021], [0022], FIG. 11 – the intensity of the sound (the strength of the pressed key) is displayed in a given time interval); and
           in accordance with a progression of the performance time and for each phrase of the 25model performance, acquiring the intensity information ahead of a start timing when a performance of the phrase is to be started and presenting the intensity of sound common to sounds in the phrase based on the acquired intensity information via an output device (Paragraph [0020] – pitch of a pressed key (intensity of sound) would be displayed on the pitch display unit 30 of the manual performance display device 28).
      Tateishi lacks disclosing for each sound of a model performance, acquiring performance information designating a 20sound generation timing and sound from a database. Hirose discloses for each sound of a model performance, acquiring performance information designating a 20sound generation timing and sound (page 8 lines 18- 40, page 18 lines 18-27 – allocated time for practicing a phrase and related sound) from a database (page 20, lines - a set of musical data can be accessed from database 17 and displayed on display 15 by CPU 11). It would have 
           Tateishi lacks disclosing for each of a plurality of phrases into which the model performance is divided, acquiring intensity information indicative of an intensity of sound for the phrase from the database. Hirose discloses for each of a plurality of phrases into which the model performance is divided (page 8 lines 18- 40 – practice music is divided into phrases), acquiring intensity information indicative of an intensity of sound for the phrase (page 8 lines 18- 40 –  information about training the correct key pressing on the keyboard which represents intensity of a sound) from the database (page 6 lines 38-46, page 20 lines - user performance data and recording of music piece data can be stored and accessed from database 17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a database to Tateishi to improve the data storage system to store more musical data relevant for performance practice and for advanced data processing. 
     
6.             Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Tateishi ,  Hirose  and in view of the machine translation of JP Publication No. 2006276333 A to Omura et al. (hereinafter “Omura”).

             Concerning claim 5, the combination of Tateishi and Hirose lacks disclosing specifically wherein the processor is configured in such a manner that in a case where the intensity of sound for the phrase is to be 10presented in the visual manner, the intensity of sound for the 

              Concerning claim 13, the combination of Tateishi and Hirose lacks disclosing wherein, in a case where the 38Attorney Docket No. 107064.PC185US intensity of sound for the phrase is to be presented in the visual manner, the intensity of sound for the phrase is visually presented at a timing ahead of the performance of the phrase and at a timing during the performance of the phrase too. Omura discloses wherein, in a case where the 38Attorney Docket No. 107064.PC185US intensity of sound for the phrase is to be presented in the visual manner, the intensity of sound for the phrase is visually presented at a timing ahead of the performance of the phrase and at a timing during the performance of the phrase too (paragraphs [0010], [0024] – [0032], FIG. 3 - the  velocity (indicative of intensity of a sound) included in model 


Conclusion
7.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEKADU NIGUSSIE ABEBE whose telephone number is (571)272-0067.  The examiner can normally be reached on Monday- Friday 1:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571)272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/F.N.A./              Examiner, Art Unit 3715                                                                                                                                                                                          

/MALINA D. BLAISE/Primary Examiner, Art Unit 3715